DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-4, 8, and 9) and Species C (metals) in the reply filed on April 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (US 10,632,695) in view of Lemelson (US 3,437,783).
As to claim 1, Zacharias teaches providing a fiber preform (Abstract), placing a pair of electrodes (Abstract, Fig. 3b or Fig. 6) on a single surface of the fiber preform with a gap between the electrodes, and a binder (7:24) contained in the fiber preform.
Zacharias is silent to (a) the target platform, and (b) disposing a layer of metal (elected species) powder onto the heated fiber preform.

Regarding (b), Lemelson teaches providing a powdered metallic binder (4:15-38) on the fiber preform (4:2-14).  Lemelson teaches that the powder metallic binder can be flowed into the voids prior to or after heating (4:10-14), and when performed after heating, the powder is disposed onto a heated fiber preform as claimed. 
It would have been obvious to incorporate these features from Lemelson into Zacharias in view of (i) Zacharias’s express teaching/suggestion to provide a binder and (ii) Lemelson providing a binder and technique for melting or sintering the binder within the teaching/suggestion of Zacharias.
As to claim 9, although Zacharias appears to be silent to the stated current, Zacharias teaches that a powder regulating unit regulates the electric powder of the current flow initiated in the fibrous preform (Zacharias claim 9) depending on the conveying speed, and therefore the current flow represents a result effective variable.  One of ordinary skill in the art would have found it obvious to arrive at the claimed 1-100 Amps as a matter of routine experimentation optimized to a range of conveying speeds.
	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (US 10,632,695) in view of Lemelson (US 3,437,783) and further in view of Wu (US 2015/0283614).  Zacharias and Lemelson teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 3 and 4, Zacharias is silent to a directed energy beam.  However, Wu teaches that a laser or electron beam can be scanned across the surface of a loose powder to .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (US 10,632,695) in view of Lemelson (US 3,437,783), and further in view of Tanabe (US 4,204,011).  Zacharias and Lemelson teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 8, Zacharias is silent to the ultrasonic waves.  Tanabe teaches that ultrasonic vibration can be used to drive a powder material into a fabric.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Tanabe into Zacharias as an improvement that would drive powdered binder into the Zacharias fibrous preform material.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742